DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 03/01/2022 have been entered. Claims 1-18 remain pending in the application.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 2 of claim 15, “extend” should be changed to “extends”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the pair of first and second jaw members” in line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, this limitation is interpreted as intending to refer to the “first and second jaws” recited in line 2 of the claim.
Claim 18 recites “the longitudinal axis” in line 4. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al. (US 5,275,613).
Regarding claim 10, Haber et al. discloses a surgical instrument (2a, FIGs 8A-9B, col 5 line 6 -- col 7 line 57), comprising: a housing (Elements shown in FIG 9B) having a barrel (6a, FIGs 8A-8C and 9B, col 5 lines 30-60) with distal (End of 6a shown near 170 in FIG 9B) and proximal end portions (198), the barrel including a handle (78a, FIG 9B) depending from a lower end thereof (See annotated FIG below, the bottom side of 6a is interpreted as the lower end. At least handle 78a extends from this end of the barrel, col 5 lines 10-32) and a flat portion (Flat face 182, FIG 9B, col 5 lines 54-61) extending along an upper surface thereof from the proximal end portion of the barrel to the distal end portion of the barrel (FIG 9B shows a length of the barrel from proximal to distal ends portions is flat along an upper surface of the barrel), the flat portion extending partially across a width of the upper surface and defining a notch in the upper surface (FIG 9B shows 182 extends along a portion of the length and width of barrel 6a and therefore defines a notch in surface); and a shaft (8a, FIGs 8A-9A) extending from the distal end portion of the barrel (FIGs 8A-8C, col 5 lines 30-47), the shaft supporting an end effector assembly (10a, FIG 9A, col 5 lines 6-19) at a distal end thereof (FIGs 8A-9A) configured to treat tissue (Jaws 28a, 28b of the tip assembly open and close to grasp a tissue), wherein the flat portion enhances visibility of the end effector assembly during tissue treatment (The flat portion of the barrel creates an unobstructed light of sight such that a user can more easily see down the barrel of the housing, the shaft, and to the end effector. Therefore, the flat portion enhances visibility of the end effector assembly during tissue treatment).

    PNG
    media_image1.png
    417
    470
    media_image1.png
    Greyscale

Regarding claim 17, Haber et al. discloses the barrel includes concave side surfaces (FIG 9B shows the proximal and distal ends of axial slot 88a form two concave side surfaces).
Regarding claim 18, Haber et al. discloses the end effector assembly includes first and second jaws (28a, 28b, FIG 9A) movable about a pivot (30a, col 5 lines 20-29) from a first, spaced configuration (FIG 8B) to at least a second position (FIG 8A) for approximating tissue (Col 5 lines 20-29), the pair of first and second jaw members movable laterally with respect to the longitudinal axis (FIG 8B shows a longitudinal axis along the length of the device and that the jaws can move laterally at least to some degree with respect to said axis) and perpendicularly with respect to a transverse axis extending through the lower end and the upper surface of the barrel (A transverse axis can be taken along the surface of the lower end extending through the upper surface of the barrel, see annotated FIG above. The jaws can move perpendicular to this axis at least to some degree throughout the path of moving from opened to closed).
Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2010/0256660).
Regarding claim 11, Anderson discloses a surgical instrument (10, FIGs 1-2, paragraph [0021]), comprising: a housing (See FIG 2 below) having distal (Portion of the handle member connected to shaft) and proximal end portions (Portion of the handle member at finger loops); a shaft (See FIG 2 below) extending from the distal end portion of the housing (FIGs 1-2), the shaft including a longitudinal axis defined therethrough (See dashed line in FIG 2 below) and supporting an end effector assembly (See FIG 2 below) at a distal end thereof (FIGs 1-2) including a pair of first and second jaw members (21, 23) movable about a pivot (Fulcrum 18) from a first, spaced configuration to at least a second position for approximating tissue (Abstract and paragraph [0005] disclose 10 is a vascular occlusion clamp, wherein a pair of jaw members 21, 23 are movable about a pivot from a first, spaced configuration to at least a second position for approximating tissue); and a bend (See FIG 2 below) disposed proximate the distal end of the shaft and proximal to the end effector assembly and pivot (FIG 2 shows the bend is proximal to the end effector, proximal to the pivot, and proximal to a distal end of the shaft), the bend configured to enhance visibility of the end effector assembly during tissue treatment (The bend of the shaft orients the end effector such that a greater length of it is visible to the user when viewed along the longitudinal axis on an under side of the shaft. This creates an unobstructed light of sight such that a user can more easily see down the barrel of the housing, the shaft, and to the end effector. Therefore, the bend enhances visibility of the end effector assembly during tissue treatment).

    PNG
    media_image2.png
    471
    573
    media_image2.png
    Greyscale

Regarding claim 13, Anderson discloses an angle (See FIG 2 below) of the bend is less than 90˚ relative to the longitudinal axis of the shaft (An angle taken between the proximal portion of the shaft and the longitudinal axis of the shaft is less than 90˚. This angle is interpreted as being equivalent to an angle of the bend relative to the longitudinal axis of the shaft).
Regarding claim 14, Anderson discloses an angle (See FIG 2 below) of the bend is more than 90˚ relative to the longitudinal axis of the shaft (The angle taken between the proximal portion of the shaft and the distal portion of the shaft is greater than 90˚. This angle is interpreted as being equivalent to an angle of the bend relative to the longitudinal axis of the shaft).

    PNG
    media_image3.png
    446
    540
    media_image3.png
    Greyscale


Regarding claim 15, Anderson discloses a portion of the shaft disposed proximal to the bend and the end effector assembly extend linearly along an axis extending at an angle with respect to the longitudinal axis (FIG 2 above shows that the portion of the shaft proximal to the bend extends at an angle with respect to the longitudinal axis).
Regarding claim 16, Anderson discloses the pair of first and second jaw members tapers distally from the shaft to a distal end of the end effector assembly (Paragraph [0023], FIGs 3-5 show the tapered shape of jaw member 21. Jaw member 23 is understood to be shaped substantially similar as shown in FIG 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krastins et al. (US 2016/0338764) in view of Lee (US 4,901,708).
Regarding claim 1, Krastins et al. discloses a surgical instrument (10, FIG 1-12, paragraphs [0075-0076]), comprising: a housing (20, FIGs 1-8, paragraph [0076]) having a barrel (24, FIGs 1, 3, and 7, paragraph [0078]) with distal (End at 29b, paragraph [0084], FIG 7) and proximal end portions (End at opposite, proximal end of barrel 24), the barrel including a handle (26) depending from a lower end thereof (FIGs 1 and 3, paragraph [0078]) and a portion defined within and extending along an upper surface thereof from the proximal end portion of the barrel to the distal end portion of the barrel (FIGs 1-7 show the upper surface of the barrel extending from the proximal to distal portion); and a shaft (80, FIGs 1-3, paragraph 0076]) extending from the distal end portion of the barrel (FIGs 1-3 and 7), the shaft supporting an end effector assembly (100, paragraph [0076]) at a distal end thereof configured to treat tissue (Paragraph [0076], FIGs 1-7). Krastins et al. further discloses the shaft is rectangular in shape such that an enhanced "line-of-sight" for visualizing the surgical site adjacent end effector assembly 100 is provided (Paragraph [0084]).
Krastins et al. is silent regarding the portion defined within the barrel being concave, wherein the concave portion enhances visibility of the end effector assembly during tissue treatment.
However, Lee discloses a surgical instrument (FIGs 1-2) having a concave channel (56, FIG 4) running along the length of member 50 such that visibility (Line of sight shown in FIG 1) of an end effector (Distal end of 44) is enhanced (Col 4 lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portion defined within the barrel of Krastins et al. to be concave, as taught by Lee, for the purpose of providing a greater line of sight between the user and the end effector assembly when performing a tissue treatment (Lee: col 4 lines 15-21).
Regarding claim 2, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 1. Krastins et al. further discloses a movable handle (40, FIGs 1, 7, and 8) operably coupled to the housing (Paragraph [0086]) and movable relative thereto between an initial position and a compressed position (Paragraph [0086] discloses the initial and compressed position of movable handle 40).
Regarding claim 3, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 2. Krastins et al. further discloses a trigger (70, 72, FIGs 1, 3, 7, and 8) operably coupled to the housing (Paragraphs [0076]) within a slot defined therein (FIGs 1, 3, and 7-8 show there is a slot formed between the handle halves through which 72 slides), the trigger movable relative to the housing and the movable handle between an un- actuated position (FIG 35) and an actuated position (FIG 36, paragraphs [0017 and 0110-0112]).
Regarding claim 4, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 3. Krastins et al. further discloses movement of the trigger from the un-actuated position to the actuated position deploys a knife (174, paragraphs [0076, 0110 and 0113]).
Regarding claim 5, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 3. Krastins et al. further discloses the movable handle and the trigger are pivotably coupled to the housing (Via pivot pin 48, paragraphs [0085 and 0111]).
Regarding claim 6, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 5. Krastins et al. further discloses the movable handle and the trigger are pivotably coupled to the housing about a common pivot (48, paragraph [0111], FIG 8).
Regarding claim 7, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 3. Krastins et al. further discloses the trigger at least partially surrounds the movable handle (70 surrounds 47 of movable handle 40, FIGs 7-8 by seating within the depression on the side of 40 and grasping surface 73 wrapping in front of 40).
Regarding claim 8, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 1. In the device as modified, the barrel includes a width and the concave portion extends at least partially across the width of the barrel (Lee shows in FIG 4 that the concave channel 56 extends the full width for optimal viewing. In the device as modified, the concave portion would also extend fully across the width of the barrel which meets the limitation of “at least partially across”).
Regarding claim 9, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim1. In the device as modified, the barrel includes a width and the concave portion extends fully across the width of the barrel (Lee shows in FIG 4 that the concave channel 56 extends the full width for optimal viewing. In the device as modified, the concave portion would also extend fully across the width of the barrel).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2010/0256660).
Regarding claim 12, Anderson discloses the invention substantially as claimed, as set forth above for claim 11.
Anderson is silent regarding a specific angle of the bend, particularly the of the bend being about 90˚ relative to the longitudinal axis of the shaft.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the bend of Anderson to be about 90˚ relative to the longitudinal axis of the shaft since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Anderson would not operate differently with the claimed bend angle and since the end effector is intended to be angled relative to the shaft the device would function appropriately having the claimed angle. Further, applicant places no criticality on the angle claimed, indicating simply that the angle can be about 90˚ or it can be less than or greater than 90˚ to facilitate a particular purpose or to achieve a particular result, (specification paragraph [0045]).
Response to Arguments
Applicant’s arguments, see page 5, filed 03/01/2022, with respect to the rejection(s) of claim 10 under 35 USC 102(a)(1) in view of Michelson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haber et al. which teaches the newly recited limitation of the flat portion extending partially across a width of the upper surface and defining a notch in the upper surface.
Applicant’s arguments, see pages 6-7, with respect to the rejection(s) of claim 11 under 35 USC 102(a)(1) in view of Su have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson which teaches the newly recited limitations of claims 15-16 which depend from claim 11.
Applicant's arguments, see pages 7-10 with respect to the rejection of claim 1 under 35 USC 103 in view of Krastins/Lee have been fully considered but they are not persuasive. In response to applicant's argument that Lee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, although the device of Lee is not in the field of applicant’s endeavor (i.e. Lee teaching a laryngoscope), Lee is reasonably pertinent to the particular problem with which the applicant was concerned (i.e. increasing the line of sight along a surgical instrument inserted within the body; Lee col 4 lines 15-21 “the spatula member 50 includes a concave channel 56 running along its length. The channel 56 is provided to allow a medical professional to have a greater line of sight view along the blade member 44 when performing a laryngoscopy”). Therefore, Lee is considered to be pertinent art and one of ordinary skill in the art would have looked to the teachings of Lee to improve the device of Krastins. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the rejection of claim 1 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771